Appeal from a judgment setting aside and canceling of record a deed of conveyance of certain real property situated in Ulster county. Plaintiff, a man seventy-three years of age, and the defendant had known each other for some years. Plaintiff was the husband of defendant’s cousin who died December 27, 1930. After the death of his wife the plaintiff became very anxious to marry the defendant. The defendant refused to marry the plaintiff until he did something to show that he was master in his own house. He had two sons who objected to the marriage. He conveyed this real property from himself to himself and Grace Scott, the defendant, as tenants in common, on her promise to marry him. He took the deed down to show it to her, and she asked to keep the deed so she could show it to her lawyer. The deed was made and executed by the plaintiff relying upon the promise of the defendant to marry him, which she refused to do. While the deed was in the defendant’s hands, to be examined by her lawyer, she had it recorded. The deed was never delivered. No delivery was contemplated by the plaintiff and from the acts of the parties it clearly appears there was no delivery of the deed. Judg*807ment unanimously affirmed, with costs. Present —■ Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.